Order entered February 7, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00042-CV

  SILTEK GROUP TEXAS, LLC, SILTEK GROUP, INC., RENE SIERRA, AND ANA
                          SIERRA, Appellants

                                             V.

A&A LANDSCAPE & IRRIGATION LP, AND A&A LANDSCAPE & IRRIGATION GP,
                          INC., Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-11564

                                         ORDER
        Before the Court is court reporter Antionette Reagor’s February 5, 2017 motion for an

extension of time to file the reporter’s record. We GRANT the motion.

        We ORDER Ms. Reagor to file the reporter’s record within THIRTY DAYS from the

date of this order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE